Tom Glaze, Judge, dissenting. I respectfully dissent. In affirming the trial court’s decision, the majority has unintentionally sanctioned a grave injustice. Because of appel-lee’s words and actions, appellant was induced not to file an answer in this cause. Both parties, ignoring their respective counsel’s advice to the contrary, dealt with one another personally in an attempt to resolve their differences short of court litigation. Without question, both parties knew that a lawsuit had been filed and that appellant had twenty days to answer. In an effort to settle, appellant prepared a promissory note and a second document, certifying that appellee had “dropped the lawsuit” against appellant. Undisputedly, appellee picked up these two documents immediately prior to appellant’s deadline for filing an answer in the pending action. Although appellee testified that he had never said that he would sign the documents, he admitted that he gave appellant reason to believe the lawsuit would be settled. Appellee stated: I don’t know if by my actions Dr. Bell was lulled into thinking we’d reached a settlement. I never gave him any indication I wasn’t going to settle. [Emphasis supplied]. After the appellee obtained the documents from appellant, appellee was told by his attorney not to communicate with the appellant again. On this occasion, appellee apparently elected to follow his attorney’s advice and took no further action — at least until he later requested the trial court to enter a default judgment. The evidence shows conclusively that appellee lulled appellant into a false sense of believing that there would be a settlement and that there was no need to file an answer. If ever just cause existed to warrant setting aside a default judgment, that cause is before us now. I would reverse.